ITEMID: 001-68817
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: MATTICK v. GERMANY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Horst Werner Mattick, is a German national who was born in 1945 and is currently detained in the Straubing correctional facility (Justizvollzugsanstalt). He was represented before the Court by Mr O. Schmidl, a lawyer practising in Regensburg.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 23 November 1998 the applicant was remanded in custody (vorläufig festgenommen) on suspicion of attempted homicide. On 24 November 1998 he was placed in pre-trial detention on the basis of an arrest warrant issued by the Deggendorf District Court on the same day.
On 24 March 1999, at the public prosecutor’s request, W., a physician, gave an initial psychiatric expert opinion on the applicant, stating that the requirements of Article 21 of the German Criminal Code (diminished criminal liability – verminderte Schuldfähigkeit) were met. However, he further stated that the requirements of Article 64 of the Criminal Code (placement in an alcohol detoxification clinic – Unterbringung in einer Entziehungsanstalt) were not fulfilled.
On 20 April 1999 the Deggendorf public prosecutor’s office issued a bill of indictment indicating that, on account of his previous convictions, the applicant met the requirements for placement in compulsory confinement (Sicherungsverwahrung) under Article 66 of the German Criminal Code (see “Relevant domestic law” below).
On 19 May 1999 the applicant’s defence counsel requested access to the applicant’s present and previous case files in order to prepare his defence. He stated that, in view of the applicant’s possible placement in compulsory confinement, it was necessary to have access to the case files relating to his previous convictions. Furthermore, he requested an expert opinion on the question whether the requirements of Article 66 of the Criminal Code regarding compulsory confinement were met in the applicant’s case.
On 17 May 1999 the Deggendorf Regional Court opened the main proceedings (Eröffnung des Hauptverfahrens).
On 26 May 1999 it granted the defence counsel access to the file concerning the present case as well as those concerning two previous convictions. The defence counsel received those files on 2 June 1999.
On 2 June 1999 the Deggendorf Regional Court set the case down for hearing on 1 July 1999 and summoned witnesses and W. to appear on that date.
On 7 June 1999 the public prosecutor’s office asked for an expert opinion on the question whether the requirements of Article 66 of the Criminal Code were met.
On 15 June 1999 the Regional Court requested the case files regarding the applicant’s previous twenty convictions. The court received only eight of these files, five of which contained only the judgments (Strafurteile) or sentence orders (Strafbefehle), but no other documents. The court was unable to obtain the other case files. On the same day the public prosecutor’s office requested a supplementary expert opinion on the question whether the requirements for placement in compulsory confinement were met.
On 21 June 1999 W. submitted his expert opinion to the public prosecutor’s office. On 28 June 1999 the defence counsel received a copy. It comprised only seven pages, two of which were dedicated to the expert’s conclusion that the requirements of Article 66 of the Criminal Code were met. On the same day, 28 June 1999, the applicant’s defence counsel also received the case files relating to the eight previous convictions.
On 1 July 1999 the defence counsel requested the adjournment of the trial (Aussetzung des Verfahrens), relying on Article 6 § 3 (b) of the Convention. He argued that he had not had enough time to prepare the applicant’s defence. The court rejected his request, stating that the defence counsel had known since the bill of indictment had been served that the issue of compulsory confinement would form the subject matter of the trial. Furthermore, it observed that there had been no change of circumstances (Sachlage) that might have justified an adjournment in accordance with Article 265, paragraph (4), of the German Code of Criminal Procedure. It also pointed out that the expert opinion had been ordered at the applicant’s request. The court further noted that the expert’s written submissions had been much less important than his oral remarks during the hearing. The applicant’s defence counsel also requested the taking of further evidence.
The trial was resumed on 8 July 1999. W. delivered his expert opinion and was questioned by the applicant’s defence counsel. On a motion by the defence counsel, the court ordered a supplementary psychological expert assessment, to be carried out by a second expert, T.
On 13 July 1999 the court ordered the two experts to deliver their opinions on 21 July 1999. T. conducted a psychological assessment of the applicant on 14 July 1999 and produced his written opinion on 15 July 1999.
During the last hearing on 21 July 1999, T. gave an oral presentation of his psychological assessment. W. then made supplementary statements regarding his own opinion and T.’s assessment. The applicant’s defence counsel subsequently requested an additional expert opinion. His motion was five pages long and included comments on W.’s opinion. However, the court rejected the request as unnecessary, as it considered the expert’s opinion convincing.
The court then closed the procedure for taking evidence and later delivered its judgment. It convicted the applicant of attempted homicide and of having caused grievous bodily harm by one and the same act (versuchter Totschlag in Tateinheit mit gefährlicher Körperverletzung) and sentenced him to five years and six months’ imprisonment. Moreover, the applicant was placed in compulsory confinement. The court stated that the requirements of Article 66 of the German Criminal Code were met, taking into consideration the applicant’s present and previous convictions. It concluded that the applicant had to be considered dangerous and that placing him in compulsory confinement was a proportionate measure.
On 7 December 1999 the Federal Court of Justice dismissed an appeal on points of law by the applicant.
On 14 February 2000 the Federal Constitutional Court refused to entertain a constitutional appeal by the applicant.
The Dangerous Habitual Offenders Act (Gesetz gegen gefährliche Gewohnheitsverbrecher), which came into force on 24 November 1933, provides for certain correctional and preventive measures (Maβregeln der Besserung und der Sicherung). These measures are not designed as punishment, but rather as an attempt to prevent future offences by reforming the offenders and thus preserving public order.
The measures are governed by Articles 61 et seq. of the Criminal Code. They include placement in a psychiatric hospital, placement in a detoxification clinic (Entziehungsanstalt), compulsory confinement, supervision of conduct (Führungsaufsicht), withdrawal of driving licence and prohibition on practising a certain profession. Article 62 provides that the measure has to be proportionate to the offence committed and to the danger presented by the offender. Paragraph (2) of Article 66 states that an offender may be placed in compulsory confinement if he has committed three intentional offences each of which is punishable by at least one year’s imprisonment and if he has been sentenced to at least three years’ imprisonment for one or more of these acts and poses a threat to public order.
Article 66 reads as follows:
“(1) If a person is convicted of an intentional offence and is sentenced to at least two years’ imprisonment, the court shall place the offender in compulsory confinement in addition to the sentence, if
1. the offender has already been sentenced twice to at least one year’s imprisonment for intentional offences before committing the new offence;
2. the offender has served a prison sentence of at least two years for those previous convictions or has been detained as a correctional or preventive measure; and
3. an assessment of the offender and his offences shows that he poses a threat to the general public owing to his inclination to commit serious offences, in particular those which inflict severe psychological and physical damage on the victims or which cause severe economic damage.
(2) If a person has committed three intentional offences, each of which is punishable by at least one year’s imprisonment, and has been sentenced to at least three years’ imprisonment for one or more of these offences, the court may, under the provision indicated in paragraph (1), point 3, above, place the applicant in compulsory confinement in addition to the sentence even in the absence of a previous conviction or deprivation of liberty (paragraph (1), points 1 and 2, above). ...”
Paragraph (1) of Article 67c reads as follows:
“If a prison sentence is served before placement in compulsory confinement, the court shall examine, towards the end of the sentence being served, whether the aim of the measure still requires placement in compulsory confinement.”
Former Article 67d limited the length of compulsory confinement to ten years. It was amended by the Sixth Criminal Code Amendment Act (Sechstes Gesetz zur Reform des Strafrechts), which came into force on 26 January 1998, and the new Sexual and Other Dangerous Offences Act (Gesetz zur Bekämpfung von Sexualdelikten und anderen gefährlichen Straftaten).
Paragraph (3) of the new Article 67d reads as follows:
“After a period of ten years in compulsory confinement has been completed, the court shall declare the measure to be terminated, as long as there is no danger that the detainee will, owing to his inclination to crime, commit further serious offences which would risk inflicting severe psychological and physical damage on the victims. If the measure is considered to have been terminated, the detainee shall be placed under supervision of conduct.”
Section 1a of the Introductory Act to the Criminal Code states that the new Article 67d applies without any temporal limitations, and hence retrospectively. Article 67e states that the court may examine of its own motion at any given time whether the execution of a measure of compulsory confinement could be suspended on probation, but it is required to do so at least every two years.
